COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-03-334-CR
                                         
 
CHRISTI M. LAWSON                                                             APPELLANT
 
V.
THE STATE OF TEXAS                                                          STATE
----------
FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered appellant's “Notice Of Withdrawal Of Appeal.”  The 
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal. See id.; Tex. 
R. App. P. 43.2(f).
 
                                                                  PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 16, 2003